Citation Nr: 1223513	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  98-08 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to February 1983 and from October 1988 to December 1995.  He served in the Southwest Asia Theatre of Operations from December 1990 to May 1991.  The Veteran also had Reserve and National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied the Veteran's hypertension claim.

This case was previously before the Board in January 2012, at which time the Board determined that new and material evidence had been received to reopen a previously denied claim of service connection for hypertension, but that further development was required regarding the underlying service connection claim.  Therefore, the Board remanded the hypertension claim to obtain additional treatment records, and to accord him an examination which addressed the etiology of this disability.  Such an examination was accomplished in January 2012, and appears to be consistent with the Board's remand directives.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

Despite the foregoing, the Board finds that further development is still required in this case.  Therefore, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As an additional matter, the Board observes that additional appellate claims were also addressed in January 2012, to include entitlement to service connection for a left shoulder disability and an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  The Board also notes that it had denied the left shoulder claim in a June 2008 decision, and that decision was subsequently vacated by a June 2009 Order of the United States Court of Appeals for Veterans Claims (Court) pursuant to a joint motion.  The January 2012 Board decision granted service connection for a left shoulder disability and an acquired psychiatric disorder, to include major depression and PTSD.  A subsequent January 2012 rating decision effectuated the Board's decision, and assigned initial ratings for both the left shoulder and acquired psychiatric disorder.  Nothing in the record indicates the Veteran has disagreed with these initial ratings or effective dates thereof.  Therefore, these issues have been resolved, and are not currently before the Board for appellate consideration.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with these duties.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The record reflects that this case was previously adjudicated, to include in the January 2012 Board remand, essentially on whether hypertension was directly related to the Veteran's military service.  For example, the Board noted in the January 2012 remand that there was evidence of in-service hypertensive complaints and findings.  Therefore, the Board remanded the case for a VA medical examination to address this issue.  As mentioned in the Introduction, such an examination was accomplished in January 2012, and contained a competent medical opinion against the Veteran's hypertension being directed related to his military service.

The Board notes, however, that in an April 2012 statement, the Veteran's accredited representative raised the issue of secondary service connection.  Specifically, the representative noted that the Veteran was service-connected for major depression and PTSD; left hip arthralgia; metatarsalgia, bilateral foot condition; patella tendonitis of the left knee; and left shoulder impingement syndrome.  The representative also attached two articles to support the theory that the Veteran's hypertension may have manifested secondary to his service-connected conditions.  The attached articles, in essence, note that arthritis pain medication may raise blood pressure; and that people with PTSD have an increased risk for a number of medical conditions, to include hypertension.

Under the law, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected. 38 C.F.R. § 3.310.  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  However, as this issue appears to have been raised for the first time by the accredited representative in April 2012, it was not addressed below to include by the January 2012 VA examination report.  Therefore, the Board finds that a remand is required for another examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Veteran also appears to assert that hypertension was aggravated during a period of active duty for training (ACDUTRA) in June 2006.  In this regard, active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  The Veteran had hypertension prior to entering on ACDUTRA in June 2006.  See VA treatment records dated in January and April 2005.  The examiner should also address whether hypertension was permanently aggravated beyond the natural progress of the disease during the Veteran's period of ACDUTRA in June 2006.  

Since a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that as this issue was not addressed below, then it does not appear the Veteran has been provided with the requisite notification regarding claims of secondary service connection.  Moreover, any additional treatment records concerning the Veteran's hypertension should be obtained while this case is on remand including VA records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish a claim of secondary service connection pursuant to 38 C.F.R. § 3.310.

2.  The AMC/RO should obtain relevant VA treatment records dating from February 2012.  

3.  Contact the Veteran and request that he provide or identify any relevant private medical records that pertain to the hypertension claim and that have not already been associated with the claims folder.  After securing any necessary release, the AMC/RO should obtain those records not on file.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After obtaining any additional records to the extent possible, the Veteran should be scheduled for another VA hypertension examination.  The claims folder should be made available to the examiner for review and the examination report should indicate that such review occurred.

a)  The examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hypertension was caused by his service-connected disabilities (left hip arthralgia with loss of function, metatarsalgia of the feet, patella tendonitis of the left knee, and major depression and posttraumatic stress disorder) and/or the medications taken therefore.  See the representative's April 4, 2012 written argument.  

b)  Is it at least as likely as not that the Veteran's hypertension was aggravated by his service-connected disabilities (left hip arthralgia with loss of function, metatarsalgia of the feet, patella tendonitis of the left knee, and major depression and posttraumatic stress disorder) and/or the medications taken therefore.  
By aggravation, the Board means an increase in the severity of the underlying disability that is beyond natural progression.  See the representative's April 4, 2012 written argument.  

c) Is it at least as likely as not that the Veteran's pre-existing hypertension was aggravated by his period of ACDUTRA in June 2006?  By aggravation, the Board means a permanent increase in the disability that is beyond natural progression.  	

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in February 2012, and provides an opportunity to respond.  The SSOC should reflect consideration of whether the Veteran's hypertension is secondary to his service-connected disabilities pursuant to 38 C.F.R. § 3.310.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


